              Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 1 of 28



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

    DR. BESSIE (CHIA) SOO and DR. KANG        )
    (ERIC) TING,                              )
                                              )             CIVIL ACTION NO. _____________
                         Plaintiffs,          )
                                              )             COMPLAINT
    v.                                        )
                                              )             BREACH OF CONTRACT AND
    BONE BIOLOGICS CORPORATION, a             )             TORTIOUS INTERFERENCE
    Delaware corporation, BRUCE STROEVER, )
    an individual, JOHN BOOTH, an individual, )             JURY TRIAL DEMANDED
    STEPHEN LANEVE, an individual, and        )
    MTF BIOLOGICS (f/k/a THE                  )
    MUSCULOSKELETAL TRANSPLANT                )
    FOUNDATION, INC.), a District of          )
    Columbia non-profit corporation,          )
                                              )
                         Defendants.          )


         1.       Plaintiffs Dr. Bessie (Chia) Soo (“Dr. Soo”), and Dr. Kang (Eric) Ting (“Dr. Ting”)

(collectively, “Plaintiffs”), former directors and/or former consultants of Bone Biologics

Corporation (hereinafter “BBC” or the “Company”), by and through their attorneys, hereby submit

this Complaint bringing claims of breach of contract and tortious interference with contract,

against BBC, certain members of BBC’s board of directors (the “Board”) and/or managers, and

former controlling stockholder MTF Biologics (“MTFB”).1 Plaintiffs’ allegations are based upon

personal knowledge as to themselves and their own acts, and upon information and belief,

developed from the investigation and analysis by counsel, including (among other things) a review

of publicly available information (including, inter alia, BBC’s filings with the United States

Securities and Exchange Commission (“SEC”), press releases, news reports, analyst reports,



1
  MTFB was formerly known as The Musculoskeletal Transplant Foundation, Inc.; the latter “rebranded” itself as
MTF Biologics in late 2017. See https://www.prnewswire.com/news-releases/worlds-largest-tissue-bank-rebrands-
to-mtf-biologics-300529986.html (last visited (abbreviated hereinafter “l.v.”) July 9, 2019).
             Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 2 of 28



investor conference transcripts, publicly available filings in lawsuits, information on BBC’s own

website, and other matters of public record).

                                 JURISDICTION AND VENUE

        2.       Plaintiffs bring this complaint under federal diversity jurisdiction, 28 U.S.C. §

1332, the parties are completely diverse in citizenship, and the amount in controversy exceeds

$75,000.

        3.       This Court has personal jurisdiction over Defendants because, among other things,

BBC maintains and/or maintained principal executive offices in the Commonwealth of

Massachusetts, and because BBC and/or the other defendants transact and/or transacted business

within the Commonwealth of Massachusetts, and the wrongful conduct alleged herein took place

within Massachusetts. The exercise of jurisdiction by this Court is permissible under traditional

notions of fair play and substantial justice.

        4.       Venue is proper herein pursuant to 28 U.S.C. § 1391(b), because, among other

things, a material portion of events from which the claims set forth herein arose took place in this

district.

                                          THE PARTIES

        5.       Plaintiff Dr. Soo is a Professor in the UCLA Department of Orthopedics, and a Vice

Chair for Research in the UCLA Division of Plastic and Reconstructive Surgery. Dr. Soo

graduated from UCLA magna cum laude with an undergraduate degree in biology, and from

UCLA in 1993 with election to the prestigious national medical honor society Alpha Omega

Alpha. Dr. Soo was certified by the American Board of Plastic Surgery in 2005 and made a Fellow

of the American College of Surgeons in 2007. Dr. Soo is one of the world's foremost experts on

the NELL-1 protein, described below, and has authored over 100 peer-reviewed publications on

musculoskeletal regeneration, cutaneous repair, and translational applications of stem cells. Dr.

                                                 2
            Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 3 of 28



Soo has also invented over sixteen (16) patents in the area of regenerative medicine and is an

expert on large and small translational animal models for device, combination product, and drug

development. Dr. Soo is a founder of BBC and served as a member of BBC’s Board of Directors

from 2014 to April 2017. Dr. Soo is a citizen of the United States and resides in Los Angeles

County, California.

       6.       Plaintiff Dr. Ting is a Professor and Chair of the Section of Orthodontics and the

Division of Growth & Development at the UCLA School of Dentistry. He is an attending of the

UCLA Craniofacial Team, an internationally renowned specialty-collaborated center that is the

largest and top ranked in the Western U.S. Dr. Ting is also a dual clinician-scientist with multiple

National Institutes of Health (NIH) and American Association of Orthodontists Foundation

(AAOF) fundings to develop NELL-1 in the context of therapy for craniofacial and orthopedic

diseases. Dr. Ting is a founder of BBC and served as a member of BBC’s Scientific Advisory

Board from about 2014 to early 2017. Dr. Ting and Dr. Soo are married. Dr. Ting is a citizen of

Taipei and travels in the United States on an O-1 Visa, and when in the United States Dr. Ting

stays primarily in Los Angeles County, California.

       7.       At all times material hereto, Defendant BBC was and continues to be a Delaware

Corporation, authorized to conduct business and conducting business in the Commonwealth of

Massachusetts, with its principal place of business located at 2 Burlington Woods Drive, Suite

100, Burlington, Massachusetts 01803.

       8.       Defendant Bruce Stroever (“Stroever”) was at times relevant hereto a director of

BBC and one of MTFB’s designees on the BBC Board. Stroever served as the Chairman of BBC

from 2012 until June 2018. Stroever was a longstanding senior executive of MTFB, joining MTFB

in 1988, becoming President in 1992 and CEO in 1996, and retiring in mid-2018 from both



                                                 3
              Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 4 of 28



positions. Upon information and belief, at all times material to the issues herein, Defendant

Stroever has resided in the State of New Jersey.

         9.       Defendant John Booth (“Booth”) has been a director of BBC since 2015.

Defendant Booth was designated to BBC’s Board by MTFB, Booth is the CEO (since 2004) and

a director (since its inception in 1996) of a Minnesota-based company named Spineology, which

since at least the early 2000s has had extensive business and financial ties to MTFB.2 Upon

information and belief, at all times material to the issues herein, Defendant Booth has resided in

the State of Minnesota.

         10.      Defendant Stephen LaNeve (“LaNeve”) is a director of BBC and a designee of

MTFB. Defendant LaNeve is a long-time employee of BBC, having served as its CEO and

President for almost four years, since August 2015. LaNeve is also a director and co-founder of a

competitor of BBC by the name of SkelRegen LLC, a Delaware company of which Defendant

LaNeve’s brother (attorney Todd LaNeve) is the current CEO, and BBC’s “Chief Medical

Adviser” Scott D. Boden is reportedly “Director of Scientific Affairs.” Defendant LaNeve was

formerly SkelRegen’s CEO, succeeded in this role by his brother Todd. However, Defendant

LaNeve “continue[d] to have a key governance role with the SkelRegen as co-founder and

director,” “assist[ing] with broad strategic and financial direction setting for the company.”3 Upon


2
  MTFB is and/or has been not only a strategic partner and supplier, but also a creditor, of Spineology. According to
Spineology’s 2013 audited financial statements, in mid-2013, MTFB, as lender, entered into a $2 million credit
agreement with Spineology, the terms of which contemplated its extension until mid-2019. Those materials also noted
that the “lender [MTFB] has a security interest in the Company’s [Spineology’s] internally developed intangibles and
intellectual property.” MTFB and Spineology share at least one patent and likely more, issued in late 2013, for a
product described as “a kit and a method of using a kit for treating bone including a fill material mixture made of
osteoconductive material, osteoinductive material and a lubricating carrier, a porous container to receive the fill
material mixture and a tool that flowably introduces the fill material mixture into the porous container.”
3
  SkelRegen was founded in September 2012 and is a competitor of BBC. SkelRegen is or was headquartered in
Westchester, Pennsylvania (reportedly just minutes from Defendant LaNeve’s home). SkelRegen’s is reportedly “the
leader in small molecule musculoskeletal tissue regeneration and the first to identify multiple small molecules that are
osteoinductive and target different aspects of the musculoskeletal tissue formation pathway.” Upon its founding in
2012, Orthopedics This Week reported on SkelRegen in an article titled “Bone Regeneration Focus of New Firm.”

                                                           4
           Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 5 of 28



information and belief, at all times material to the issues herein, Defendant LaNeve has resided in

the State of Pennsylvania.

         11.      At all times material hereto, Defendant MTFB was and continues to be a District

of Columbia non-profit Corporation, authorized to conduct business and conducting business in

the State of New Jersey, with its principal place of business located at 125 May Street, Suite 300,

Edison, New Jersey 08837. MTFB claims to be the largest tissue bank in the world, “dedicated to

providing clinically sound, safe allograft tissue” and “comprised of a national consortium of

academic medical institutions, organ procurement organizations and tissue recovery

organizations.” At the time of the events in question, MTFB was by far BBC’s largest stockholder,

with an approximate 35% equity holding. MTFB has also positioned itself as BBC’s “strategic

partner” by, inter alia, linking one of MTFB’s key products (DBX®4) as a “companion product”

to BBC’s main product, NELL-1. DBX® standing alone faces declining performance and

profitability without NELL-1. Thus, MTFB stands to gain tremendous benefits from the combined

use of NELL-1 and DBX® as a “fusion device.” BBC concedes in public statements for many

years that it is “highly dependent” on MTFB.5 MTFB, alone and in conjunction with new BBC

Chairman Don Hankey and affiliates, were controlling stockholders of the Company at relevant

times to the events herein, and MTFB exercised this domination and control of BBC in numerous

material respects.




4
 DBX® is a type and brand of DBM, or “demineralized bone matrix.” DBM is purported to be osteoinductive bone,
the collagen matrix of allograft bone that remains after extensive processing that removes blood, cells, and inorganic
minerals.
5
 A May 2018 reported titled “6 Things to Know about Bone Biologics” by Shayna Korol appearing in Becker’s
Healthcare (a healthcare industry news and analysis journal) listed: “3. The Musculoskeletal Transplant Foundation
acquired Bone Biologics in 2006. Since the acquisition, MTF has been the major shareholder and primary funder.”
https://www.beckersspine.com/biologics/item/41006-6-things-to-know-about-bone-biologics.

                                                          5
          Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 6 of 28



                                    BACKGROUND AND FACTS

        12.      This action brings claims against BBC, certain members of BBC’s Board/executive

management,6 and former controlling stockholder MTFB.

        13.      Plaintiffs are founders of the Company and early investors in BBC, an early-stage

biotech startup company. BBC’s predecessor company, Bone Biologics, Inc., was founded in

2004. In October 2014, the completion of a reverse merger between Bone Biologics, Inc. and AFH

Acquisition X, Inc. formed BBC.7

        14.      Plaintiffs were directly involved in and responsible for the original discovery and

development of NELL-1, BBC’s flagship product.8 NELL-1 is a recombinant human protein

growth factor and a powerful and specific bone and cartilage reformation product providing

regulation over skeletal tissue formation and stem cell differentiation during bone regeneration.

        15.      NELL-1 is subject to numerous issued patents owned by University of California

Regents (“UC Regents”), with more than 175 claims. BBC obtained (through technology transfer

from the UCLA Technology Development Group (“UCLA TDG”) on behalf of UC

Regents) exclusive worldwide license to NELL-1 technology for domestic and international spinal

fusion, osteoporosis treatment and trauma treatment, all standalone multi-billion-dollar markets

which are projected to grow significantly in the next five to seven years. Defendants have vocally,

repeatedly and publicly recognized BBC’s tremendous value reflected in NELL-1's significant




6
  The current members of the BBC Board are Don Hankey, Sr., his son Bret Hankey, and Defendants LaNeve and
Booth. The members of the BBC Board at the time of the events described herein were: Stroever, LaNeve and Booth
(all MTFB designees), Bret Hankey, and Jimmy Delshad.
7
    https://www.marketwatch.com/press-release/bone-biologics-corp-completes-merger-with-afh-acquisition-x-inc-
2014-10-16 (l.v. July 9, 2019).
8
 The original founders of the Company were Dr. Soo, Dr. Ting, and Dr. Ben Wu. These three individuals may be
collectively referred to at times herein as the “Founders.”

                                                      6
          Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 7 of 28



potential. Testing and evaluation of NELL-1 to date has been highly positive, further indicative

of NELL-1's tremendous commercial potential.

        16.     The Founders’ original work and effort provided the groundwork for the

development of NELL-1. Neither NELL-1 or BBC would have been possible without the

tremendous efforts and contributions of the Founders, including the two Plaintiffs herein. The

Founders (including Plaintiffs) secured tens of millions of dollars in grants for original and early

research into NELL-1, which provided the foundation for NELL-1's commercial potential and

BBC’s existence in the first place.

        17.     Following the completion of several key milestones, in 2016 BBC expanded its

“Field of Use” definition beyond just spinal fusion within the NELL-1 license agreement with

UCLA TDG. Consistent with that expansion, in June 2016 BBC entered into an option agreement

for an exclusive license agreement with UCLA TDG for worldwide application of the NELL-1

protein for the two other markets mentioned above (osteoporosis and trauma).

        18.     The tremendous value of BBC, as reflected in the significant potential of NELL-1,

is in the process of coming to fruition. BBC’s August 2018 presentation further highlighted the

“Strong IP Barrier” favoring NELL-1, exemplified by the extensive patent coverage discussed

above9 (and dovetailing with BBC’s recent representations in its 2018 Annual Report (filed March

29, 2019) that BBC has “an intellectual property portfolio that includes exclusive, worldwide

licenses from UCLA TDG which we believe constitute a formidable barrier to entry”10).

        19.     The tremendous potential value of BBC is neither surprising nor unrealistic,

considering the state of the public markets with respect to emerging biotech companies. An


9
 http://bonebiologics.com/wp-content/uploads/2018/08/BBLG-Investor-Presentation_August-2018.pdf (l.v. July 9,
2019).
10
  https://www.sec.gov/Archives/edgar/data/1419554/000149315219004221/form10-k.htm (at p. 9) (l.v. July 9,
2019).

                                                     7
          Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 8 of 28



October 31, 2018 report in The Wall Street Journal stated, among other things, that “[b]iotech

companies have raised $5.56 billion in initial public offerings so far this year, placing 2018 on

track to be one of the industry's best-ever for IPOs.”11 The report, titled Biotechs With No Drugs

in Trial Are Raising Millions in IPOs, also stated, inter alia:

         At least six more biotechs are on deck to go public before the year is out,
         including NGM Biopharmaceuticals Inc., whose lead drug, to treat a type of fatty
         liver disease, is in midstage studies. On Wednesday, shares of Orchard
         Therapeutics PLC and Twist Bioscience Corp. made their public debuts after the
         companies raised $200 million and $70 million respectively in IPOs.
         Early-stage biotechs—whose products aren’t yet tested in human clinical trials
         or are tested only in early Phase 1 studies—represented 37% of biotech IPOs
         through the third quarter of 2018 and had an average market value of $535
         million, according to Ravi Mehrotra, partner at investment bank MTS Health
         Partners. That is up from 35% of biotech IPOs with an average market value of
         $471 million in 2015.
       20.     The report in The Wall Street Journal also noted a number of other specific

examples, including:

         Allogene Therapeutics Inc., ALLO -2.35% founded last year, has no product
         revenue and is years away from getting a drug approved. Yet it raised $373
         million earlier this month in one of the largest-ever initial public offerings for a
         biotech.
         Rubius Therapeutics Inc., RUBY -1.68% in Cambridge, Mass., raised some
         $277 million in its July IPO, the second most of any biotech this year according
         to Dealogic, despite having not yet tested a drug in humans.
         Homology Medicines Inc., FIXX -5.94% whose lead gene-therapy product
         won’t start clinical trials until 2019, raised $166 million in its March IPO—three
         years after its founding—and now has a market value of more than $700 million.
       21.     NELL-1’s growing success and significant potential has not gone unnoticed. For

example, NELL-1 was featured very favorably in the June 2018 edition of Upward Magazine, the

“Magazine of the ISS [International Space Station] National Lab” in a report titled “Building


11
 https://www.wsj.com/articles/ipo-market-rewards-early-stage-biotechs-1540983601?emailToken=
a463d28865f300c4c0c19bc6261223e6cMVD0n7Y/EGfLsDh0VMA5awnnGGYrJ/Nsy4lnkOrn9hyHEnW+m1ztrcb
Bd8jGnIRd9hgnhBVv6zbfA0UCYXQRWc7+MTrsRtQSfJslrjleXs%3D&reflink=article_email_share (l.v. July 9,
2019).

                                                  8
              Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 9 of 28



Bones – Testing a New Osteoporosis Therapy with Mice in Microgravity.”12 In July of 2018, the

NELL-1 project (“Development of NELL-1 Bone-Growth Systemic Therapy”) was selected as the

winner of the 2018 International Space Station Innovation Award in the Biology and Medicine

Category.

The Agreements Between BBC and the Founders

           22.       Effective October 2, 2015, the Company and all of the Founders entered into a

Letter Agreement pursuant to which the Founders would deliver to the Company all past work

product and past data related to NELL-1. In exchange, BBC agreed to the issuance of an aggregate

of about 1.15 million shares of the Company’s common stock (to be split equally among the three

Founders).

           23.       On January 8, 2016, each Founder entered into a separate but substantially identical

Professional Services Agreement with BBC (collectively, the “FPSAs”). Under the FPSAs, each

Founder was granted 10-year options (to vest in stages) to purchase 1,800,364 shares of BBC

common stock (corresponding to about 4% of the BBC’s outstanding common stock on a fully

diluted basis). Additionally, each Founder was to be paid an annual consulting fee in either cash

or stock (at the BBC’s option).13

           24.       Pursuant to the FPSAs, the Founders agreed to provide certain services to the

Company, such as strategic advice and strategic introductions to the Company’s management

team. The specific services were set forth in Exhibits to each FPSA.

           25.       According to the FPSAs, the services to be provided by the Founders pursuant to

the FPSAs were as follows:


12
     https://upward.iss-casis.org/building-bones/ (l.v. July 9, 2019).
13
  On June 1, 2016, the Company agreed to issue to each Founder 10-year stock options to purchase 33,105 shares of
the Company’s common stock at an exercise price of $2.05 per share with an aggregate fair value of $192,906 as an
adjustment to the FPSAs.

                                                              9
          Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 10 of 28



          Description of Services
          . . . Over the term of this agreement, the Advisor [14] will render services
          supporting and advising the Company with respect to the following initiatives:
          1. Long term IP strategy, including providing input on IP/Patent approach –
          Patent Term Extension (PTE), Patent Term Adjustment (PTA), New Filings;
          guiding the Company’s R&D focus, drive R&D direction, and build R&D
          programs (subject to mutually acceptable sponsored research agreements
          [SRAs] and receipt by Advisor from Company the necessary resources and
          authority to pursue IP and R&D programs recommended by the Advisor) to
          produce patent applications that if awarded will extend patent life of NELL-1 by
          at least 12 years; improve NELL-1 performance that if
          produced/purified/delivered properly by GMP protein contractor can increased
          Nell-1 half-life by 25% over current Nell-1 patents set to expire in 2019, and
          work closely with Company patent counsel to build a robust IP “wall” around
          the Company’s product portfolio.
          2. Pursuant to one or more sponsored research agreements to be entered into
          with Company on or before Jan 15, 2016, Advisor will support sponsored
          research services to be conducted on behalf of Company, concerning, among
          other things, basic NELL-1 characterization (e.g., bioactivity, mechanism of
          action, etc.), NELL-1 pipeline product work (e.g., chemical modification,
          targeted delivery, etc.), disease indication related work (e.g., materials, stem
          cells, diagnostics, wireless health continuous monitoring, etc.)
          3. Review and implementation support of the third-party partner, which the
          Company contemplates will be Diosynth (Raleigh, NC), including protein
          synthesis proposal, extending from the NELL-1 molecule characterization /
          formulation to pre-production
          4. Review data on toxicity, immunogenicity, carcinogenicity and reproductive
          testing per agency guidelines across potentially three divisions (device,
          biologics, drugs)
          5. Review data on animal testing following the Boden Model and to potentially
          include sheep (outside the model)
          6. Review data on lyophilization and final manufacturing/assembly including
          DRM processes and specifications
          7. Review data on final kit configuration to include components (vials, syringes,
          diluents, cannula, etc.), inner and outer trays and cartons, ship/drop, temperature
          stress testing
          8. Review data on Clinical, Regulatory and Reimbursement strategies for
          selected indication(s), and Advisor shall provide real-time product evaluation,

14
 “Adviser” referred to the respective Founder who was party to that particular FPSA, i.e., Dr. Soo, Dr. Ting, or Dr.
Wu.

                                                        10
          Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 11 of 28



          including providing confidential feedback of product concepts before farming
          out to contract labs.
          9. Company Advanced Development Program - Developing novel product
          concepts that maximize the growth in company valuation by identifying
          products concepts and refining the product concepts to work synergistic with
          business development, IP strategy, regulatory timeline, manufacturing
          capability, marketing, and sales.
          10. Company Acquisition Targets. Identification of Company third party
          acquisition targets, and also contribute to the technical due diligence process of
          evaluating technologies that will build value for Company.
          11. Recruiting SAB, KOL, and consultant team. Advisor will use his/her
          connections to support the Company’s recruitment of the most prominent
          scientists, visible clinicians, and productive consultants to support the growth of
          the Company. [15]

         26.      Pursuant to the FPSAs, in return for his/her services, each Founder was granted ten-

year options to purchase 1,800,364 shares of BBC’s common stock, corresponding to 4% of the

BBC’s outstanding common stock (on a fully diluted basis) at an exercise price of $1.59 per share.

These options were to vest in portions on an annual basis over a period of several years, and in full

immediately upon a change-of-control transaction.16                   Additionally, pursuant to the FPSAs,

beginning January 1, 2017 the Company was to pay each founder an annual consulting fee of

$200,000, either in cash or BBC common stock (at BBC’s option).17




15
   https://www.sec.gov/Archives/edgar/data/1419554/000149315216006735/form8-k.htm (l.v. July 9, 2019); and
https://www.sec.gov/Archives/edgar/data/1419554/000149315216006735/ex10-1.htm (l.v. July 9, 2019).
16
  https://www.sec.gov/Archives/edgar/data/1419554/000149315216008297/form10-k.htm (at p. 9) (l.v. July 9, 2019)
(“The shares subject to the Options will vest 25% on each of the first, second and third anniversary of the effective
date and 12.5% on each of the fourth and fifth anniversary of the effective date. The options fully vest on a change of
control of the Company, if the Company terminates the [FPSA] without cause or the Founder terminates the [FPSA]
with cause.”).
17
  On June 1, 2016, the Company agreed to issue these Founders additional ten-year stock options to purchase
33,105 shares of BBC common stock at an exercise price of $2.05 per share, “as an adjustment to the [FPSAs] with
each of the Founders dated January 8, 2016.”
https://www.sec.gov/Archives/edgar/data/1419554/000149315216012301/form10-q.htm (at F-19) (l.v. July 9,
2019).

                                                         11
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 12 of 28



BBC and the other Defendants and Board Members Cut the Founders Out of the Loop and
Prevent Them from Performing Their Obligations as a Pretext for Claiming “Breaches” of
the Agreements, to Cover for BBC’s Own Breaches of The Agreements.

       27.       After MTFB assumed its controlling position in BBC, its tenure was riddled with

serious mismanagement of the Company by itself and its designees, and a corporate and business

environment rife with poor (even non-existent) corporate governance, lack of transparency, and

significant internal strife. As a result, MTFB’s relationships with the Founders and other major

and long-time investors in BBC deteriorated.

       28.       For instance, after assuming its controlling stake and dominant role in BBC, MTFB

consistently refused to share with the Founders of the Company material information about the

scientific progress of NELL-1.

       29.       The Founders, who discovered and guided the development of NELL-1 from the

very beginning, each had positions with the Company, either on the Board or on the Company’s

Scientific Advisory Board. Dr. Soo and Dr. Wu were Board members until April 2017. Dr. Ting

was a member of BBC’s Scientific Advisory Board until about that same time. As such, the

Founders should have been, and reasonably expected to be, provided access and information to

allow them to adequately monitor the scientific progress of NELL-1, and in doing so have regular

and complete access to testing and other scientific data in connection therewith. However, they

were routinely not allowed such access and information, and if anything provided with vague and

incomplete access, information and materially inadequate follow-up in response to their concerns

and inquiries.

       30.       The Founders understandably became very concerned about data integrity and

having their names and professional reputations associated with data and results that they were not

permitted to, and thus were unable to, sufficiently review or verify. This was particularly the case



                                                12
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 13 of 28



since the Founders were also expected to publicly represent and vouch for BBC and the strength

of its product, NELL-1, and BBC’s business and operations.

       31.     The Founders believed they were expected, indeed obligated, to have full access to

and scrutinize this information, and to be able to sufficiently monitor the scientific progress of

NELL-1 and the testing and other scientific data in connection therewith. Instead, however, the

Founders were barred by BBC and its management, other directors on the Board, and the

Defendants, from seeing the raw data or testing materials and other material information for

NELL-1.

       32.     The Founders became increasingly uncomfortable at not being allowed access to

sufficient data to conduct the necessary monitoring and verification, and instead being continually

forced to rely upon (at best) incomplete second- or third- hand reports that they were unable to

closely and rigorously scrutinize, question and verify.

       33.     By October of 2016, BBC’s lack of transparency with its own Founders and certain

Board members (i.e., Dr. Soo and Dr. Wu) was continuing, and, if anything, had significantly

increased.

       34.     Issues were also being raised in 2016 concerning the overall performance of the

Company’s management, including perhaps most notably Defendant LaNeve.                       BBC

management’s performance was subject to certain key performance indicators and, as stated in the

Company’s SEC filings, management’s progress and success were tied “to a great extent upon the

experience, abilities and continued services of” Defendant LaNeve and other MTFB-designated

senior executives. The performance of Defendant LaNeve, and BBC’s management overall, was

to be evaluated not just related to internal management of the Company, but also related to their

ability to successfully raise outside funding and investment for the Company and its continued



                                                13
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 14 of 28



operations and scientific testing. However, Defendant LaNeve was not at all successful in these

key performance requirements, and these failures were being scrutinized and criticized by the

Founders (and other BBC investors) in 2016, including at the time LaNeve and the Company

abruptly and falsely began to claim material “breaches” of the FPSAs by the Founders in the fall

of 2016 and early 2017.

       35.     Concerning the problems with mismanagement and lack of transparency, the

Founders repeatedly advanced good faith proposals to attempt to alleviate the problems, but were

stymied time after time by Defendants’ resistance and intransigence and refusal to allow or

implement needed key reforms. For instance, in an email on October 26, 2016, Dr. Wu and the

other Founders attempted to remedy the situation at least in part by proposing significant changes

and improvement in the scientific reporting format and frequency with respect to BBC’s reporting

of the progress of NELL-1-related developments. Dr. Wu’s October 26, 2016 email attached a

constructive and detailed proposal to improve the situation:

         Dear Board of Directors of Bone Biologics Corp:
         We are submitting this proposed science reporting format at the request of Bruce
         Stroever, Chairman of the BBC Board of Directors. As discussed in multiple
         Board meetings, Board calls, committee calls, and individual discussions, we
         the founders have repeatedly voiced our concerns of being uninformed of
         business and science decisions made by management. We are told that the
         management team needs significant freedom to independently operate on
         business decisions, and that we only need to know as much as other Board of
         Directors. We find this to be unsatisfactory with respect to business decisions
         that affect the founders directly and indirectly. Examples of undesirable
         consequences include the hiring scientific consultants, funding of needless
         scientific experiments that cost us time and money, and animal studies without
         proper scientific planning, could have been avoided if input from the founders
         were sought beforehand. We will keep this list short as they have already been
         presented to management and Board.
         More importantly, the science calls have been largely frustrating and ineffective
         as they have been overly simplistic and conveyed through intermediaries who
         did not perform the actual work. When we asked for details, very little additional
         information is available, and no insights are available as to the scientific thinking

                                                  14
Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 15 of 28



involved, and the hypothesis moving forward. We are still waiting for answers
to our questions on the Fuji data from June. We discussed the proper format
several times but there is clearly no improvement. In response to the Board’s
recent request for proper reporting format in the science calls, we suggest the
following.
Complete data should be submitted a full 48 hours before the call, with enough
depth that we can discuss mechanisms and potential issues. The results should
be summarized in powerpoint, and the actual data should be provided in the
original raw data format. Statistics, if used, should be justified. This allows BBC
to have a collection of well justified scientific data that can be validated,
analyzed, and fully understood. Giving us the “readers digest” version is not
acceptable, especially when the presenter cannot answer our questions, and
cannot followup with the information after promising to do so. A good start is
to collect all the raw data and explanations that we have requested from the
previous calls.
Direct communication between Founders and the Fuji team and any
subcontractors must be the primary mode of reporting. The consultants are great
at presenting their slides, but they either cannot or refuse to answer our
questions, and either cannot or will not get the answers from the source. We
want to be able to ask the questions in real time directly, since we understand
the full context and rationale of our questions. Given the financial constraints
the company faces, the need to terminate some/all consultants is looming. When
these consultants leave, it would take a lot of time and effort to re-compile the
lost opportunity to gather the data as they come in, as a lot of information are
currently completely hidden from founders. Therefore, allowing founders to
interface directly with Fuji, in particular, will allow us to help BBC reduce cost,
de-risk the loss of knowledge and time, and preserve the value for our
investment. The founders have the same obligations for confidentiality and
certainly more loyalty to BBC than consultants who will leave the minute the
funds run out. A good start is to schedule a meeting between the Fuji team and
the founders, so that we can get an accurate assessment on the true status of
protein manufacturing.
Scientific budget goes hand in hand with project management. Where did all the
money go? We have raised quite a lot of money over the past year, but the latest
term sheets at $1 conversion seems to suggest that company value has not
increased. We don’t know how we arrived at this state from the business side,
but as we would like to have some insight and input into our scientific
investments. A good start is to show updated expenditure summary since 1/1/16
of all BBC scientific investments, detailing contractual fees, budget, breakdown
and scope of work for consultants’ scientific projects. This will allow us to help
BBC track and prioritize current and future science investment when we raise
more funds.
We have waited patiently for management to improve the reporting system
which has kept the founders at arm’s length. This is not appropriate at best as it

                                        15
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 16 of 28



         misrepresents a glaring problem to investors. We sincerely hope that this suggest
         format can finally address our concerns of being excluded.

       36.     Dr. Wu’s email, in essence, simply requested BBC and its Board and management

to live up to their duties as directors and officers, as well as their contractual obligations to the

Founders. Nevertheless, Dr. Wu’s email sparked indignation and vehement resistance from BBC’s

non-Founder directors and management, including LaNeve. In particular, Defendant LaNeve

(despite offering lip service that “[m]anagement believe[d] the founders are an important element

of the company's ‘asset mix’” and wanted to “accomplish a lot more together pulling in the same

direction”), resisted, dissembled, and claimed Dr. Wu’s detailed email proposal was somehow

short on “specifics.” LaNeve then concluded by trying to “kick the can down the road” for

discussion at some unspecified “future board meeting.”

       37.     The Founders’ frustration understandably only continued and grew when their

efforts to solve the problems and rectify the flawed and inadequate reporting structure and

information flow were met only with continued obfuscation and lack of transparency. Dr. Soo

sent a follow-up email on October 28, 2016, which stated:

         Re: science reporting
         Hi Steve
         Since the founders are scientists, we deal in facts. The fact is that despite
         repeated requests, we have not been able to engage with the people generating
         the primary raw data. We are given data second or third hand that we cannot
         verify adequately or interrogate directly. The fact is that on our Oct 26th, 2016
         call with Bill Coffin and Bruce Stroever, Bruce flat out stated that he did not see
         how the founders possibly could help in commercial protein production or
         characterization. Although management may make statements about wanting to
         engage the founders, the factual reality is that this has not happened. The
         position articulated by Stroever sheds some light on why this has not happened.

         On a separate topic of deferred founders’ compensation for the initial founders’
         agreement from Sept 2015, Stroever stated that the initial founders’ agreement
         signed in Sept 2015 had no basis in his opinion -- despite it being approved by

                                                 16
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 17 of 28



         the BBC [B]oard. Stroever said repeatedly on Oct 26th, 2016 call that the
         Founders were already paid through stock that they originally owned in the
         company and should not expect any additional payments. This sheds additional
         light on the delays in getting the contracts in place, and the fact that the
         contractual payouts have not been honored.
         Overall, the hostile statements made by Stroever as chair of the BBC [B]oard
         and the actual lack of founder engagement by BBC management, make it clear
         that engaging the founders is just lip service. The founders have never been truly
         engaged, and now we know that it is management's mandate to exclude the
         founders. What Ben's asking for is completely reasonable given the state of the
         company.
        38.    BBC’s and LaNeve’s reaction to the Founder’s legitimate observations and

concerns was not to engage and communicate, or attempt any kind of constructive resolution or

improvement, but instead to escalate, retaliate against, and finally terminate the Founders, and in

doing so violate the terms of BBC’s agreements with the Founders.

        39.    In or about late November/early December 2016, the MTFB-designee defendants

on BBC’s Board and management began pressing the Founders with false and baseless accusations

about the Founders’ alleged violations of the FPSAs and their duties. For instance, Defendant

LaNeve began to claim that the Founders had failed to provide information documenting progress

made on work purportedly required by the FPSAs, demanded this supposedly missing information

by an arbitrary deadline just a few days away. LaNeve abruptly claimed to “have no documented

update on your collective work to modify NELL-1 in such a way that allows us [BBC] to file new

C-o-M [Change–of-Matter] IP and have those changes either reduce cost to manufacture or

improve performance in some way as we agreed in the PSA, exhibit #3 (effective 1/8/2016).”

        40.    LaNeve suddenly claimed that this information was somehow eleven months

overdue, and claimed to “need this status update by close of business on Tuesday, November 22nd,

'16.”




                                                17
        Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 18 of 28



       41.    The Founders, and specifically Dr. Soo, responded in an email dated November 22,

2016. This email stated, among other things, that:

         . . . your statement “I have no documented update on your collective work to
        modify NELL-1 in such a way that allows us to file new C-o-M IP and have
        those changes either reduce cost to manufacture or improve performance in
        some way as we agreed in the PSA, exhibit #3 (effective 1/8/2016)”, is
        disingenuous and inaccurate.
        First of all, the company was supposed to negotiate a sponsored research
        agreement with UCLA to get that work done (completely separate from the SRA
        for bioactivity testing and separate from the professional services agreement).
        As CEO, it should be clear to you that BBC never negotiated such an agreement
        or even provided any resources for such work to be performed, so for you to
        make the above statement and to ask for what we have accomplished, is
        frankly—disingenuous—and once again, highlights the lack of sincere
        engagement of the founders by the BBC management team that I had referred to
        in my 10-28-16 email to you. Second, despite never having an agreement from
        BBC with UCLA to perform such work, we have in fact filed several patents in
        2015 and 2016 to improve the performance of NELL-1.
                                        *     *        *   *
        Since you are the BBC CEO, I would expect you to communicate with UCLA
        so that you can communicate accurate information to the BBC board and to
        investors on what is a part of the NELL-1 portfolio at UCLA.
        Lastly, I still have not gotten a response from you or Stroever with respect to my
        10-28-16 email regarding: 1) the hostile statements made by Stroever as the chair
        of the BBC board that he did not see how the founders could add value to BBC
        and that he did not think founders should get paid and 2) the lack of sincere
        meaningful engagement of the founders by the BBC management team.
       42.    In sum, the Founders vigorously disputed BBC’s and other Defendants’ false

accusations and called them out for what they truly were – baseless attempts to retaliate against

them and distract from the real issues, such as the gross mismanagement of the Company by MTFB

designee Defendant LaNeve and others.

       43.    The Founders also took serious issue with the Company’s representations in draft

SEC filings concerning these manufactured “violations.” On December 6, 2016, BBC CFO Deina

Walsh circulated draft minutes for a November 9, 2016 Board meeting. These draft minutes



                                                  18
             Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 19 of 28



contained language making it clear that the Founders were being retaliated against for the

criticisms and issues they had raised previously.

            44.      In response, Dr. Wu sent a December 8, 2016 email to the Board stating:

             Dear BBC Board,
             Thank you for the draft minute[s]. I would appreciate an explanation for the
             statement: “If the Founders do not provide completed work product described in
             the PSA[18] then the Founders would be in breach of the agreement and would
             be given the option to supply information on the work that they have been
             undertaking according to the contract terms”. I repeat my 11/23/16 question to
             Steve that remains unanswered: Can you please point me to the due date that is
             11 months overdue per the PSA? First, the PSA was signed in Jan 2016 for a
             term of 5 years. Second, the deliverable[s] were absolutely contingent upon the
             company providing the necessary resources to accomplish the deliverables.
             Third, there were no specific due dates for deliverables. Therefore, Steve’s
             absurd statement that the founders were 11 months overdue is insupportable.
             This random, poorly thought-out attack on the founders came after our 10/26/16
             letter to the Board delineating our concerns with scientific and business
             management of the company, and after our call with Bruce Stroever and Bill
             Coffin where we questioned the management team’s performance, inability to
             raise any significant funds beyond the insiders, poor science reporting, and lack
             of transparency. Then, Steve invents an 11-month overdue deadline, creates
             urgency, changes the rules after the fact, changes the due date, and will most
             likely serve as the judge and juror to determine if the founders are in breach.
             This constitutes a form of retaliation that is simply inconsistent with proper
             corporate governance.
             With respect to the SRA,[19] please clarify if the COI[20] was the only obstacle
             towards developing an SRA that will allow the founders to carry out some of the
             deliverables described in the PSA. The COI issue was news to the
             Founders. Separately, it was our understanding from Bruce’s email to the board
             that BBLG[21] funds would run out Oct 15, 2016. Subsequently, documents sent
             to the board suggest that the most recent $1.2M note requires winding down
             BBLG operations to complete existing ongoing studies and suspending founders
             consulting agreements. We were told by Bruce that the funds would support
             only protein manufacturing – and that the founders are not qualified to contribute
             in that process. This sudden change in interest to fund the SRA documented is
             in direct contrast with ALL prior written communications and previous board

18
     “PSA” in this context stands for “[Founders’] Professional Services Agreements,” or the FPSAs.
19
     “SRA” in this context stands for ”sponsored research agreement.”
20
     “COI” in this context stands for “conflict of interest.”
21
     BBLG as used herein refers to BBC.

                                                                19
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 20 of 28



         minutes that point to winding down. Since the board minutes are the first time
         that we hear about starting new studies, how much funds are actually available
         for the SRA? Neither the change in company direction nor the amount of funds
         have been communicated to the founders, yet the draft minutes make it appear
         that BBLG is waiting for us to complete the SRA. Coincidentally, this abrupt
         U-turn occurs at the same time that Steve invents the 11-month overdue
         deadline. This surprise is certainly consistent with my 10/26/16 letter to the
         Board regarding our concerns of being uninformed of business and science
         decisions made by management. This retaliation adds to the inappropriate
         pattern of mismanagement and constitutes a glaring problem to investors.
         Despite these concerns, we have been very active in our own scientific activities
         and we are very are happy to supply information – after these questions are
         answered satisfactorily. Given the unprofessional and heavily biased manner
         that this is mismanaged, the Founders request an independent committee
         comprising of major shareholders to be involved in judging if the founders are
         indeed in breach. Steve is simply not qualified to handle this. Several board
         members have requested a board meeting or board call. On a side note, the draft
         minutes from the 11/9/16 board call contains incorrect information regarding the
         PSA and SRA that we can discuss then.
         Best Regards,
         Ben
       45.     Five days later, on December 13, 2016, the Company informed the Founders that it

was terminating each of their respective FPSAs effective January 12, 2017, purportedly for

“cause,” absent cure of the supposed “material breaches” by the Founders discussed in the emails

above and in elsewhere herein.

       46.     The Company and the Founders engaged in discussions thereafter concerning these

issues and the false allegations of material “breaches” by the Founders. The Founders engaged in

these discussions at least partially in hopes of resolving the situation. However, on or about March

23, 2017, Ms. Walsh, then BBC’s CFO, circulated the Company’s draft Annual Report on Form

10-K for the year ended December 31, 2016 to the Board for review and approval. This draft 2016

Annual Report contained more false and inaccurate statements about BBC’s termination of the

FPSAs and the existence of “cause” to do so. Another draft of the 2016 Annual Report that was



                                                20
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 21 of 28



circulated on or about March 29, 2017 continued to contain false statements concerning alleged

“breaches” by the Founders, and BBC having “cause” to terminate the FPSAs.

       47.     For instance, BBC claimed there was “cause” for the Company to terminate the

FPSAs due to material “breach,” one of which was that the Founders had not filed patents for BBC.

However, this was not a breach under the terms of the FPSAs. Exhibit 2 in the FPSAs made clear

that the Founders had “pre-existing obligation to disclose and assign Patent rights to the University

of California…,” not BBC.

       48.     After reviewing this latest draft 2016 Annual Report, the Founders responded that

these statements were false and incorrect, and as a result refused to sign off on this version of the

2016 Annual Report.

       49.     Despite the Founders’ continued good faith attempts to discuss and the situation in

hopes of resolving it on a fair and reasonable basis, the Company nevertheless improperly and

unfairly terminated the FPSAs barely two weeks later (effective April 8, 2017), in doing so

breaching the FPSAs.

       50.     The Company stated in its final 2016 Annual Report Form 10-K, filed on March

30, 2017:

         On December 13, 2016, the Company provided written notice that it is
         terminating the agreement for cause. Absent cure of the material breach of the
         agreement, termination of the agreement shall be effective on March 31, 2017.
         The Company continues to work with the founders in an attempt to resolve all
         outstanding issues under the agreement.
         On June 1, 2016, the Company agreed to issue to each Founder a 10-year stock
         options to purchase 33,105 shares of the Company’s common stock at an
         exercise price of $2.05 per share as an adjustment to the Professional Services
         Agreements with each of the Founders dated January 8, 2016.
         Dr. Soo and Dr. Wu are directors of the Company, and Dr. Ting is on the
         Company’s Scientific Advisory Board. Each of the Advisors were involved in
         the founding of the Company.
         The Company later stated in its Form 10-Q filed on May 12, 2018, that:

                                                 21
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 22 of 28



         On December 13, 2016, the Company provided written notice to each of the
         Founders that it was terminating the Agreements for cause, indicating that absent
         cure of the material breach of the Agreements, termination of the Agreements
         was to be effective on January 12, 2017. Despite lengthy discussions with the
         Founders, and multiple extensions of the termination date to accommodate such
         discussions, the Company was unable to resolve the outstanding issues under
         the Agreements, and the Company provided notice that the Agreements were
         terminated, effective April 8, 2017. Any shares subject to the stock options
         issued under the Agreements that were not vested on the date the Agreements
         terminated shall be forfeited on the date of termination.
       51.     Neither BBC’s Form 10-Q or its 2016 Annual Report on Form 10-K gave any

indication as to the supposed reasons or purported “cause” for terminating its agreements with the

Founders, who were responsible for the discovery and development of the Company's flagship

product and to whom BBC owned its existence in the first place. What these SEC filings did do,

however, was falsely represent that the agreements had been terminated for “cause” -- they had

not. In fact they had been terminated in retaliation for the Founders’ insistence that the Company

be managed in a reasonable and appropriate manner, including with respect to its scientific

reporting and the processes related thereto, and their insistence that BBC comply with its

obligations under the agreements.

       52.     BBC, itself and by and through the other Defendants, manufactured supposed

“violations” by the Founders and “cause” to terminate the FPSAs, in order to retaliate against the

Founders for seeking the necessary transparency to comply with their obligations in the first place.

       53.     In doing so, BBC and the other Defendants themselves violated the agreements

and/or caused the violation of the agreements at issue.

       54.     BBC claimed that the Founders failed to provide completed work product described

in the FPSA by a specific deadline, and were therefore in breach of the FPSAs. This was wrong,

however, both in fact and in principle, and based on nothing more than material misrepresentations

by the Company itself.


                                                22
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 23 of 28



        55.     The parties had never agreed on any specific “deadline” by which the Founders

were obligated to produce any “completed work product.” BBC and Defendant LaNeve concocted

this false past “deadline” out of thin air, and then claimed it had somehow been missed in order to

falsely manufacture “violations” of the agreement by the Founders. As Dr. Wu stated in his earlier

email, “Steve [LaNeve] invent[ed] an 11 month overdue deadline, creates urgency, changes the

rules after the fact, changes the due date, and will most likely serve as the judge and juror to

determine if the founders are in breach. This constitutes a form of retaliation that is simply

inconsistent with proper corporate governance.”

        56.     Moreover, the “completed work product” that BBC and LaNeve alleged was not

delivered was fully contingent upon BBC’s providing the necessary resources to conduct and

accomplish it in the first place – resources the Company never accomplished. These were

supposed to be the result of what was termed “sponsored research agreements” (SRAs,” with

respect to which the Company was to provide the “sponsor[ship]” -- in other words the funding –

for the research. BBC, however, never provided any such funding or “sponsorship,” and/or at

most provided insufficient funding/”sponsorship”, to conduct the necessary work and research to

begin with.22

        57.     Moreover, and related to these false complaints of Founder “breaches,” BBC and

the other Defendants faulted the Founders for not coming up with and delivering “patents” for

BBC, which made no sense because any new “patents” would have necessarily have to have been

owned by UCLA, not the Founders or BBC itself, as provided in the FPSAs, and Exhibits thereto.




22
   Indeed, the FPSAs were expressly “subject to mutually acceptable sponsored research agreements [SRAs] and
receipt by Advisor from Company the necessary resources and authority to pursue IP and R&D programs
recommended by the Advisor.”

                                                    23
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 24 of 28



       58.     The conduct outlined above and elsewhere herein violated not only the agreements

themselves, but BBC’s duties of good faith and fair dealing in connection with those agreements.

       59.     Justifiably disturbed by BBC’s false and wrongful accusations that they had

breached the agreements, and the improper termination of those agreements based upon false and

trumped up reasons, Dr. Soo and Dr. Wu resigned from BBC’s Board effective April 13, 2017.

Dr. Ting also resigned from BBC’s Scientific Advisory Board on April 13, 2017.

       60.     The three Founders sent a letter to BBC’s Board on April 13, 2017, stating:

         Dear BBC Board,
         This is to let you know that all three Founders have been unilaterally terminated
         by [Bruce] Stroever without cause and without a vote from the full board.
         Despite agreement of the board to have management discuss with the Founders
         the conduct of the next set of pivotal large animal studies, this has not happened,
         and the Founders have been kept in the dark.
         We do not agree with this manner of running the company from both a scientific
         and a corporate sense.
         Effective today, April 12, 2017, we (Ben and Chia) are resigning from the BBC
         Board —and all three of the Founders (Eric, Ben, and Chia) are resigning from
         the Scientific Advisory Board.
         Please take our information and publications off of the website.
         Eric, Ben, and Chia.
       61.     BBC improperly and illegally terminated the FPSAs, effectively forcing the

Founders out of their positions with the Company they had begun, invested in and nurtured for

years, and that owed virtually its entire existence to the Founders’ work and dedication.

       62.     These events were the result of BBC’s and the other Defendants’ false and baseless

allegations of misconduct, and material breaches of the FPSAs. All of this was driven and caused

by the improper and wrongful decisions and the misconduct of the Defendants.

       63.     This mistreatment, breach of contract, and ultimately improper ouster of the

Founders also removed what was and surely would have continued as the Founders’ opposition to

                                                 24
              Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 25 of 28



MTFB’s and its designees’ domination, control, and mismanagement of the Company. This

wrongful conduct also paved the way for the eventual change-of-control transaction in June/July

2018, through which MTFB and Don Hankey and affiliates engineered an improper, flawed and

unfair takeover of the Company by Don Hankey and his affiliates for pennies on the dollar and in

the process materially diluted the Company’s other minority stockholders.

            64.       The removal of the Founders’ vocal advocacy for integrity and transparency at BBC

ensured that MTFB and Don Hankey and his affiliates Stockholders could freely effectuate their

plan to transition control of the Company to Hankey and his affiliates with minimal, if any, director

or stockholder opposition.

            65.       The other Defendants’ actions caused and/or aided in BBC’s violation of the FPSAs

and/or other implicit or explicit contracts, agreements or understandings with the Founders.

            66.       The Defendants actions in breaching and/or causing the breach of the agreements

with the Founders also ignored the directives of BBC’s Code of Conduct and Ethics (the “Code”),

the current version of which at least has been in effect since June 3, 2014.23 This Code, which

appears currently on BBC’s corporate website to the present day, was “adopted by the Board” and

is by its terms applicable “to all directors, officers, full and part time employees, temporary

workers, contract workers and consultants.” The Code further provides “[c]ompliance with

applicable laws and this Code is of the highest importance” and “[c]ompliance with this Code is

the responsibility of each covered individual . . ..”24

            67.       The spirit and the letter of the Code were tossed aside by the Defendants in

connection with their misconduct relating to the Founders and the Founders’ agreements with the



23
       http://bonebiologics.com/wp-content/uploads/2016/04/BONE-BIOLOGICS-CODE-OF-CONDUCT-AND-
ETHICS.pdf (l.v. July 9, 2019).
24
     Id. at pp. 2-3 (l.v. July 9, 2019).

                                                     25
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 26 of 28



Company.

       68.     The Defendants participated in, approved and/or permitted the wrongs alleged

herein to occur, including the breach of contract by BBC, and further participated in efforts to

obfuscate, conceal and/or disguise those wrongs.

       69.     For these and other reasons, as set forth above, BBC breached its agreements with

the Founders, including the Plaintiffs herein.

       70.     Accordingly, Plaintiffs seek relief for the harm they have suffered in the form of

money damages, injunctive and/or other appropriate relief as a result of the violations and other

misconduct alleged herein.

                                    COUNT I
                          BREACH OF CONTRACT AGAINST BBC

       71.      Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       72.     As set forth herein, valid and binding agreements existed between Plaintiffs, the

Founders, and BBC.

       73.     BBC’s conduct as described herein caused it to be in breach of said agreements

between it and the Plaintiffs.

       74.      Plaintiffs performed all conditions, covenants, and promises required by them on

their part to be performed in accordance with the terms and conditions of these contracts.

       75.     As a direct and proximate result of BBC’s breach of these agreements, Plaintiffs

suffered damages in exact amounts to be determined, but in excess of $75,000.




                                                 26
           Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 27 of 28



                           COUNT II
    TORTIOUS INTERFERENCE WITH CONTRACT AGAINST MTFB, LANEVE,
                       STROEVER, and BOOTH.

          76.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

          77.     BBC was bound by several agreements with each of the Founders, as described

herein.

          78.   The Defendants identified above knowingly interfered with these contracts by

inhibiting and ultimately preventing BBC’s performance thereof, by causing and/or substantially

assisting in BBC’s termination of those contracts, in breach of the terms of those contracts, as set

forth herein.

          79.   This interference, in addition to being intentional, was improper in motive or

means, as set forth herein.

          80.   The Plaintiffs were substantially harmed by these Defendants’ actions.


                                         JURY DEMAND

          81.   Plaintiffs hereby demand a trial by jury as to all claims so triable.

          WHEREFORE, Plaintiffs pray for:

                (a)    Damages in an amount to be proven at trial;

                (b)    Punitive damages;

                (c)    Reasonable attorneys’ fees according to proof;

                (d)    Costs of suit herein incurred; and

                (e)    Such other and further relief as the court may deem proper.




                                                  27
         Case 1:19-cv-11520-ADB Document 1 Filed 07/11/19 Page 28 of 28



 July 11, 2019

                                          PLAINTIFFS DR. BESSIE (CHIA) SOO
                                          and DR. KANG (ERIC) TING

                                          By Their Attorneys,


                                          /s/ Kimberly A. Dougherty
                                          Kimberly A. Dougherty, Esq.
                                          BBO# 658014
                                          Lisa Lee, Esq.
                                          BBO# 684631
                                          ANDRUS WAGSTAFF, PC
                                          19 Belmont Street
                                          South Easton, MA 02375
                                          Direct: (508) 230-2700
                                          Toll Free: (866) 795-9529
                                          Facsimile: (303) 376-6361
                                          E-mail: kim.dougherty@andruswagstaff.com
                                          E-mail: lisa.lee@andruswagstaff.com

                                          and

                                          MILBERG PHILLIPS GROSSMAN LLP
                                          Kent A. Bronson*
                                          One Pennsylvania Plaza, Suite 1920
                                          New York, New York 10119-0164
                                          Telephone: (212) 594-5300
                                          Facsimile: (212) 868-1229
                                          E-mail: kbronson@milberg.com



*Pro hac vice application to be filed.




                                         28
